         Case 5:04-cv-00373-DPM Document 268 Filed 03/30/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JACK GORDON GREENE                                                              Petitioner

v.                               No: 5:04-cv-00373-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                                              Respondent

                  NOTICE OF SUPPLEMENTAL AUTHORITY

     Petitioner Jack Greene submits the attached opinion of the Kentucky Supreme

Court, White v. Kentucky, No. 2014-SC-725 (Mar. 26, 2020), as supplemental authority

in support of his Motion for Relief from Judgment. Greene’s motion argues that the

Court should hold a hearing on the merits of his intellectual-disability claim because

his waiver of the claim was invalid. White lends additional support to that argument by

holding that a person sentenced to death may not waive a potentially meritorious

intellectual-disability claim.

     In White, the Kentucky Supreme Court affirmed the defendant’s death sentence;

the defendant petitioned for certiorari; and the U.S. Supreme Court vacated the

judgment and remanded for further consideration in light of Moore v. Texas, 137 S. Ct.

1039 (2017). After remand, the defendant “pro se sent a letter to the Attorney General,

stating his disagreement with his attorneys’ decision to pursue an intellectual disability

defense.” Ex. 1 at 3. He also filed a “motion” with the state supreme court asking it to

“dismiss the issue” because he was not “retarded.” Id. The court held that a defendant
                                            1
        Case 5:04-cv-00373-DPM Document 268 Filed 03/30/20 Page 2 of 2



may not waive the Constitution’s categorical prohibition on execution: “[W]hen a

punishment is prohibited by the Eighth Amendment[,] blocking an entire category of

individuals from a certain penalty, and evidence has been established creating a

reasonable doubt as to whether a defendant is a member of that category, the issue

cannot be waived.” Id. at 5. Because the evidence showed that the defendant may be

intellectually disabled, the court rejected his waiver and ordered a hearing on the issue.

   A similar result is warranted here. Greene is likely intellectually disabled, but the

Court never reached the merits of that claim because it allowed Greene to waive it.

Whether Greene may be executed is not a decision for Greene to make. The decision

rests with this Court after a hearing on whether Greene is indeed intellectually

disabled—as Dr. Andrews, the only doctor to have conducted a proper evaluation,

has concluded.


Dated: March 30, 2020                            Respectfully submitted,

                                                 LISA G. PETERS
                                                 FEDERAL DEFENDER

                                          By:    JOHN C. WILLIAMS (ABN 2013233)
                                                 Ass’t Federal Public Defender
                                                 Federal Public Defender’s Office
                                                 1401 W. Capitol, Ste. 490
                                                 Little Rock, AR 72201
                                                 (501) 324-6114
                                                 john_c_williams@fd.org

                                                 Counsel for Jack Gordon Greene



                                            2
